Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 5, 1989, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first and third degrees and sentencing him to concurrent, indeterminate terms of 15 years to life and 8 Vs to 25 years, unanimously affirmed.
Defendant’s contention that his motion to suppress the evidence found in the basement was improperly denied is unavailing inasmuch as his arguments in support of suppression sought to establish that he had no interest in the basement. He did not claim an "expectation of privacy” in the basement (People v Ponder, 54 NY2d 160, 166).
Defendant’s claim that the court committed error by admitting the English language translation of the taped conversa*393tion between the informant and one Vinasco, who was also arrested, into evidence is without merit. A transcript is an aid for the jury in a situation where the foreign language tape was of little value to the jury, and the court did not abuse its discretion by admitting the transcript into evidence. (United States v Rengifo, 789 F2d 975.)
We have examined defendant’s remaining contentions and find them to be without merit, including his assertion that the People placed incompetent evidence before the jury, together with unnecessary expert testimony. Concur—Kupferman, J. P., Carro, Asch and Wallach, JJ.